Exhibit 10.2

 



AMENDMENT NO. 4 TO THE THIRD AMENDED
AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 4 (this “Amendment”) is entered into as of January 10, 2017
with reference to the Third Amended and Restated Credit Agreement dated as of
December 18, 2012, among The McClatchy Company, as the Borrower, Bank of
America, N.A., as Administrative Agent and L/C Issuer, JPMorgan Chase Bank,
N.A., as Syndication Agent, and the other Lenders party thereto, as amended by
Amendment No. 1 to Third Amended and Restated Credit Agreement and Amendment No.
1 to the Security Agreement, dated as of October 21, 2014, Amendment No. 2 to
the Third Amended and Restated Credit Agreement dated as of November 17, 2015,
and Amendment No. 3 to Third Amended and Restated Credit Agreement dated as of
March 29, 2016 (as amended, the “Credit Agreement”). Capitalized terms used in
this Amendment and not otherwise defined herein are used with the meanings set
forth for those terms in the Credit Agreement.

 

1.                  Amendments to the Credit Agreement. The Borrower and the
Administrative Agent (acting with the consent of the Lenders) hereby agree to
amend the Credit Agreement as follows:

 

(a)                The following definitions shall be added to Section 1.01 of
the Credit Agreement in appropriate alphabetical sequence:

 

“Specified Property” means each of the real properties owned by the Borrower or
one of its Subsidiaries in Sacramento, California (consisting of parcels
007-0324-005, 010-0033-021, 010-0033-020, 007-0321-016, 007-0321-020,
007-0321-019, 007-0323-024, 007-0323-023, and 007-0323-022), Kansas City,
Missouri (consisting of parcels 29-520-02-01-00-000-000,
29-240-36-08-00-0-00-000, and 29-240-19-11-00-0-00-000,) and Columbia, South
Carolina (consisting of parcel R11209-02-12).

 

    “Specified Property Proceeds” means Net Available Cash from the sale of a
Specified Property.

 

(b)               Subsections (x) and (xvii) of Section 7.10(b) of the Credit
Agreement are hereby amended and restated in their entirety as follows:

 

(x) the purchase, repurchase, redemption, acquisition or retirement of Existing
Unsecured Notes, Subordinated Obligations or Guarantor Subordinated Obligations
with Net Available Cash remaining after application pursuant to Section 7.03(c);
provided that if the source of the consideration for the purchase, repurchase,
redemption, defeasance, acquisition or retirement of the Existing Unsecured
Notes is Specified Property Proceeds, then the condition set forth in clause (B)
of Section 7.10(b)(xvii) shall also be satisfied;

 

(xvii) the purchase, repurchase, redemption, defeasance, acquisition or
retirement of (A) the Borrower’s 5.750% Notes due September 1, 2017 (the “2017
Notes”), or (B) any of the other Existing Unsecured Notes, so long as in the
case of this clause (B) either:

 

(1)       on a pro forma basis, the Priority Leverage Ratio would be no greater
than 2.75 to 1.00, or

 

 

 

Amendment No. 4 to Third A&R Credit Agreement



 

 

 

(2)       if the source of the consideration for the purchase, repurchase,
redemption, defeasance, acquisition or retirement of the Existing Unsecured
Notes is Specified Property Proceeds, at such time (x) no Committed Loans are
outstanding, (y) the letter of intent with respect to the Sale/Leaseback
Transaction associated with the Specified Property shall have been executed no
later than December 31, 2017, and (z) the aggregate principal amount of Existing
Unsecured Notes (other than 2017 Notes) purchased, repurchased, redeemed,
defeased or retired does not exceed the amount of the Attributable Indebtedness
(rounded up to the nearest thousand dollars) with respect to the Sale/Leaseback
Transaction associated with the Specified Property less the principal amount of
2017 Notes or Senior Secured Notes previously purchased, repurchased, redeemed,
defeased, acquired or retired with the applicable Specified Property Proceeds;

 

2.                 Conditions Precedent. The effectiveness of this Amendment
shall be conditioned upon the satisfaction of the following conditions precedent
(the date upon which all such conditions precedent shall have been satisfied,
the “Amendment Effective Date”):

 

(a)                the receipt by the Administrative Agent of:

 

(i)                 counterparts of this Amendment executed by the Borrower;

 

(ii)               reaffirmations from each Guarantor of their obligations under
the Guaranty and the Security Agreement, in a form satisfactory to the
Administrative Agent and the Lenders;

 

(iii)             written consents hereto executed by the Lenders in
substantially the form of Exhibit A attached hereto; and

 

(iv)             all fees and expenses payable to it and its special counsel in
connection with this Amendment.

 

(b)               there shall not have occurred since June 28, 2015, any event
or condition that has had or could be reasonably expected, either individually
or in the aggregate, to have, a Material Adverse Effect; and

 

(c)                there shall be no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Material Adverse Effect.

 

3.                 Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and the Lenders that, as of the date of
this Amendment, (i) no Default has occurred and remains continuing, and (ii) the
representations and warranties contained in Article V of the Credit Agreement,
as amended hereby, and each other Loan Document are true and correct as if made
on the date hereof, except for representations and warranties which expressly
speak as of a particular date, in which case they shall be true and correct as
of such earlier date except that (A) the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall refer to the most recent statements furnished pursuant to subsections (a)
and (b), respectively, of Section 6.01 of the Credit Agreement, and (B) the
representations and warranties contained in subsection (c) of Section 5.05 of
the Credit Agreement shall refer to the most recent statements furnished
pursuant to subsection (b) of Section 6.01 of the Credit Agreement.

 

 

 

Amendment No. 4 to Third A&R Credit Agreement



2 

 

 

4.                 FATCA. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Obligations of the Borrower set forth in the
Credit Agreement, as modified by this Amendment, as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

5.                 Confirmation. In all other respects, the terms of the Credit
Agreement and the other Loan Documents are hereby confirmed. This Amendment
shall be deemed to be a Loan Document.

 

6.                 Counterparts. This Amendment may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

7.                 Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

 

 

[Signature page follows]

 

 

 

Amendment No. 4 to Third A&R Credit Agreement

3 

 

 

IN WITNESS WHEREOF, the Borrower and the Administrative Agent have executed this
Amendment as of the date first written above by their duly authorized
representatives.

 



  THE McCLATCHY COMPANY               By:     Name: R. Elaine Lintecum   Title:
Vice President, Finance, Chief Financial     Officer and Treasurer              

 

BANK OF AMERICA, N.A., as Administrative Agent

              By:     Name:     Title:  



 

 

 

Amendment No. 4 to Third A&R Credit Agreement



 

 

 



[Exhibit A to Amendment]

 

CONSENT OF LENDER

 

This Consent of Lender is delivered by the undersigned Lender to Bank of
America, N.A., as Administrative Agent, with reference to the Third Amended and
Restated Credit Agreement dated as of December 18, 2012, among The McClatchy
Company, as the Borrower, Bank of America, N.A., as Administrative Agent and L/C
Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent, and the other Lenders
party thereto, as amended by Amendment No. 1 to Third Amended and Restated
Credit Agreement and Amendment No. 1 to the Security Agreement, dated as of
October 21, 2014, Amendment No. 2 to Third Amended and Restated Credit Agreement
dated as of November 17, 2015 and Amendment No. 3 to Third Amended and Restated
Credit Agreement dated as of March 29, 2016 (as amended, the “Credit
Agreement”).

 

The undersigned is a party to the Credit Agreement hereby consents to the
proposed Amendment No. 4 to the Third Amended and Restated Credit Agreement, and
directs the Administrative Agent to execute and deliver such Amendment in its
capacity as Administrative Agent on behalf of the Lenders, substantially in the
form of the draft presented to the undersigned.

 

 

 

    [Name of Lender]  

 

By:           Title:    

 

 

 

Amendment No. 4 to Third A&R Credit Agreement





 

 